internal_revenue_service department of the treasury number release date index numbers 419a washington dc person to contact telephone number refer reply to cc tege eb hw-plr-103585-01 date legend state insurance_company trust state statute i dear this is in response to a letter dated date from the state’s authorized representatives requesting rulings concerning the transaction described below the state sponsors and maintains several welfare_benefit plans including a group-term_life_insurance program this program and others are funded in part through a cafeteria_plan maintained pursuant to sec_125 of the internal_revenue_code in the 1980's insurance_company issued a group-term_life_insurance policy to the state providing life_insurance benefits to the state’s active and retired employees the old program various classes of employees received life_insurance benefits under the old program for purposes of this letter employees includes former employees and retired employees as appropriate the benefits provided and the amount of required employee contributions varied by class retired employees paid the full cost of the premiums for their coverage one class of employees covered by the old program was disabled employees in order to fund the payment of premiums for this class of employees the state and insurance_company created an advance premium account the fund dividends from the old program’s group-term_life_insurance policy issued by insurance_company were also deposited to the fund those dividends were derived from claims experience and inadvertent premium surpluses allocable to all classes of employees amounts in the fund increased significantly over the years plr-103585-01 a decision was made to improve upon the group-term_life_insurance benefits offered to state employees and at the same time address the increasing amounts in the fund as a result the state has terminated the old program competitively bid a new life_insurance program the new program and entered into a new policy with insurance_company to maintain the new program pursuant to an amended agreement with insurance_company the insurer transferred assets of the fund to a_trust fund the trust created by state statute i those assets are currently being held in the trust for the purpose of providing enhanced benefits under the new program to state employees and retirees at a reduced cost the new program provides for additional life_insurance benefits to be provided by the state a portion of the state’s costs will be paid through the assets in the trust as long as the trust has not been depleted under the new program no part of the fund will be applied to provide any post-retirement benefit that would discriminate in favor of any highly_compensated_employee while the new program now allows some retiree costs to be offset by amounts from the trust there is no guarantee to any retiree of benefits other than as each year’s premium is paid the assets of the fund are currently and will at all times be held in the trust in the state treasury for active state employees disabled state employees and specified retirees and utilized to pay premiums to insurance_company under the new program this is required by state statute i under that statute the assets of the trust must be used to benefit the state employees and retirees by providing increased benefits or reduced premiums or to pay for administration of the state’s group_insurance program the state represents that no trust assets nor the earnings or float on those assets may be used for any other state purpose rulings are requested concerning the status of the fund and the trust for purposes of federal income_taxation the application of sec_419a and sec_4976 of the code to the transactions the status of the benefits provided to employees through the fund and the trust for purposes of sec_79 and the treatment of pre-tax contributions to the cafeteria_plan for purposes of sec_125 law and analysis status of the fund and the trust for purposes of federal income_taxation sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977-c b income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the plr-103585-01 performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 of the code in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization the collection and investment of premium surpluses collected by the state in order to utilize the funds for meeting expenses and providing increased benefits or to reduce premiums for state group-insurance program participants is a necessary incident of the power of the state to collect taxes and other revenues for use in meeting governmental expenses the investment of funds by a state or political_subdivision in the kind of fund involved in this case constitutes the exercise of an essential_governmental_function for purposes of sec_115 of the code no income from the fund or the trust accrues to any private person or entity the state has the right to provide health insurance benefits to state employees and retirees the state is the sole beneficiary of the fund and the trust which is held in the state's department of treasury accordingly the income of the fund and the trust is excludable from gross_income under sec_115 application of sec_419a of the code sec_61 of the code provides that gross_income means all income from whatever source derived except as otherwise provided revrul_87_2 1987_1_cb_18 provides that income earned by a state a political_subdivision of a state or an integral part of a state or political_subdivision of a state is generally not taxable in the absence of specific statutory authorization for taxing such income revrul_87_2 notes that an example of a statutory exception to this general_rule is found in sec_511 of the code under which the unrelated_business_taxable_income of colleges and universities that are state agencies or instrumentalities is taxable in general sec_419 and sec_419a of the code prescribe limitations on deductions for contributions paid_or_accrued by an employer to a welfare_benefit_fund in addition under specified circumstances sec_419a operates to cause an employer to include in its gross_income the welfare_benefit fund’s deemed_unrelated_income sec_419 of the code defines the term welfare_benefit_fund as any fund that is part of a plan of an employer and through which the employer provides welfare benefits to employees or their beneficiaries the term welfare_benefit means any plr-103585-01 benefit other than a benefit with respect to which sec_83 sec_404 or sec_404a applies pursuant to sec_419 the term fund means - - a any organization described in sec_501 or b any trust corporation or other non-exempt organization and c to the extent provided in regulations any account held for an employer by any person sec_1_419-1t q a-3 c of the regulations provides in pertinent part that the term fund includes a retired_lives_reserve or a premium stabilization reserve maintained by an insurance_company if it is maintained for a particular employer and the employer has the right to have any amount in the reserve applied against its future years’ benefit costs or insurance premiums also if an employer makes a payment to an insurance_company under an administrative services only arrangement with respect to which the life_insurance_company maintains a separate_account to provide benefits then the arrangement would be considered a fund finally an insurance or premium arrangement between an employer and an insurance_company is a fund if under the arrangement the employer has a right to a refund credit or additional benefits including upon termination of the arrangement based on the benefit or claims experience administrative cost experience or investment experience attributable to such employer sec_419 of the code enacted after the issuance of sec_1_419-1t of the regulations provides that notwithstanding sec_419 of the code the term fund shall not include amounts held by an insurance_company pursuant to an insurance_contract if the contract is a life_insurance_contract described in sec_264 of the code or the contract is a qualified_nonguaranteed_contract sec_419 was added to the code by section a a of the tax_reform_act_of_1986 tra’86 section a b of that act provides that except in the case of a reserve for post-retirement medical or life_insurance benefits and any other arrangement between an insurance_company and an employer under which the employer has a contractual right to a refund or dividend based solely on the experience of such employer any account held for an employer by any person and defined as a fund in regulations issued pursuant to sec_419 of the code shall be considered a fund no earlier than six months following the date those regulations are published in final form sec_419a of the code requires an employer maintaining a welfare_benefit_fund that is not an organization described in sec_501 or to include in income the fund’s deemed_unrelated_income deemed_unrelated_income is the amount that would have been the fund’s unrelated_business_taxable_income under sec_512 if the fund were an organization described in sec_501 or sec_512 of the code in general defines unrelated_business_taxable_income of an organization described in sec_501 or as the gross_income excluding any exempt_function_income less deductions directly connected with the production of the gross_income excluding exempt_function_income and computed with certain modifications exempt_function_income generally means plr-103585-01 members’ dues fees or similar amounts it also includes income set_aside to pay life sick accident or other_benefits pursuant to sec_512 for purposes of determining the exempt_function_income a setaside to pay those benefits is generally limited to the sec_419a account limit under sec_512 however this limitation does not apply to any organization if substantially_all of the contributions to the organization are made by employers exempt from tax under chapter of the code the information provided in this case indicates that the fund and the trust are welfare_benefit funds within the meaning of sec_419 of the code and sec_1_419-1t q a3 c of the regulations nevertheless we conclude that sec_419a does not cause taxable_income to be recognized in this case sec_419 and sec_419a of the code apply in connection with an employer making contributions to a welfare_benefit_fund in this case the employer is the state or an agency_or_instrumentality of the state absent specific statutory authorization for taxing such income the income of a state including its agencies and instrumentalities is not taxable pursuant to sec_511 of the code colleges and universities that are state agencies or instrumentalities including corporations owned by the colleges and universities are taxable on the gross_income from any unrelated_trade_or_business less the deductions allowed by chapter of the code that are directly connected with the carrying on of the unrelated_trade_or_business sec_419a of the code requires an amount equal to a welfare_benefit fund’s deemed_unrelated_income to be included in the gross_income of the employer if the fund is not an organization described in sec_501 or neither the fund nor the trust is one of these organizations however with the possible exception of colleges or universities of the state there is no specific statutory authorization to tax the state or its agencies or instrumentalities with respect to the deemed_unrelated_income described in sec_419a further even if sec_419a is viewed as applying in connection with the portion of the fund and trust attributable to colleges and universities of the state because they are taxable on unrelated_business_income we conclude that all of the fund and trust’s income is exempt_function_income because it is set_aside to pay life sick accident or other_benefits and the sec_419a limitation does not apply to the calculation of the exempt_function_income in this case because substantially_all of the contributions to the fund and trust are made by employers exempt from tax thus the fund and trust have no deemed_unrelated_income and there are no tax consequences under sec_419a applicability of the excise_tax of sec_4976 of the code sec_416 of the code defines the term key_employee for purposes of various code provisions including sec_419a and sec_4976 that definition specifically excludes from the term key_employee any officer_or_employee of any state or any of 1although sec_419 of the code and section a b of the tra’86 may limit the application of q a-3 c under some circumstances those provisions do not affect the result in this case plr-103585-01 its political subdivisions or by any agency_or_instrumentality of any state sec_419a of the code requires the payment of post-retirement medical or life_insurance benefits provided to a key_employee be paid only from a separate_account established for that employee sec_505 of the code provides for additional requirements that must be met by an organization described in sec_501 or that is part of a plan sec_505 provides in pertinent part that the coverage of a plan providing post-retirement benefits must not discriminate in favor of employees who are highly compensated individuals sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by a welfare_benefit_fund sec_4976 of the code provides that the term disqualified_benefit includes any post-retirement medical or life_insurance_benefit provided with respect to a key_employee if a separate_account is required to be established for that employee under sec_419a and the payment is not from that account sec_4976 of the code provides that the term disqualified_benefit includes any post-retirement medical or life_insurance_benefit provided with respect to an individual in whose favor discrimination is prohibited unless the plan meets the requirements of sec_505 with respect to that benefit whether or not those requirements apply to the plan sec_4976 provides that the term disqualified_benefit also includes any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 provides that sec_4976 shall not apply to any amount attributable to a contribution to a welfare_benefit_fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year we conclude that no part of the transaction described above constitutes a disqualified_benefit within the meaning of sec_4976 the use of assets of the fund or the trust in connection with the new program will not result in a disqualified_benefit under sec_4976 of the code because the term key_employee as defined in sec_416 does not include officers or employees of the state nor will the use of the assets result in a disqualified_benefit under sec_4976 because no discriminatory benefit will be provided under the program to any highly_compensated_employee finally the transaction does not result in a reversion under sec_4976 of the code the transfer of assets from the fund to the trust is merely a transfer from one welfare_benefit_fund to a successor welfare_benefit_fund where the assets will continue to be used for the payment of welfare benefits status of program benefits under sec_79 sec_79 of the code provides for the income_tax treatment of group-term_life_insurance provided for employees plr-103585-01 sec_1_79-1 of the regulations provides that life_insurance is not group-term_life_insurance for purposes of sec_79 of the code unless a it provides a general death_benefit that is excludable from gross_income under sec_101 b it is provided to a group_of_employees c it is provided under a policy carried_directly_or_indirectly_by_the_employer and d the amount of insurance provided to each employee is computed under a formula that precludes individual selection sec_1_79-1 of the regulations requires additional conditions to be met if the policy that provides the group-term_life_insurance also provides a permanent_benefit a permanent_benefit is defined in sec_1_79-0 as an economic value extending beyond one policy year for example a paid-up or cash_surrender_value that is provided under a life_insurance_policy however a feature that provides no economic benefit to the employee other than current insurance benefit is not a permanent_benefit no employee or retiree of the state has rights under the state’s life_insurance program to anything more than current_life_insurance_protection thus we conclude that neither the existence of the fund nor the transfer of the assets of the fund to the trust will cause the insurance provided to the employees to fail to constitute group-term_life_insurance within the meaning of sec_79 of the code treatment of pre-tax contributions to the cafeteria_plan revproc_2001_3 2001_1_irb_111 sec_3 provides that the internal_revenue_service will not issue rulings as to whether amounts used to provide group- term life_insurance under sec_79 of the code accident and health benefits under sec_105 and sec_106 and dependent_care_assistance_programs under sec_129 are includible in the gross_income of participants when the benefits are provided through a cafeteria_plan accordingly this letter makes no conclusions with respect to the tax consequences of the transaction described above under sec_125 of the code ruling sec_1 the income of the fund and the trust is excludable from gross_income for federal_income_tax purposes under sec_115 of the code sec_419 and sec_419a of the code do not operate to cause the state the trust or the fund to recognize taxable_income the termination of the old program and the transfer incident to such termination of the fund to the trust under the new program will not be deemed an impermissible reversion to the benefit of the employer and thus will not result in a excise_tax under sec_4976 of the code the use of fund assets in connection with the new program will not result in a excise_tax under sec_4976 of the code through application of sec_4976 or sec_4976 neither the existence of fund assets nor the transfer of fund assets to the trust plr-103585-01 for use under the new program will cause either the insurance provided under the old policy or the new policy to fail to constitute group-term_life_insurance within the meaning of sec_79 of the code and sec_1_79-0 of the regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code sincerely mark schwimmer senior technical reviewer division counsel associate chief_counsel tax exempt and governmental entities enclosure copy for sec_6110 purposes
